Case 2:17-cv-12359-BAF-DRG ECF No. 41-1 filed 12/13/18    PageID.1615   Page 1 of 1




                             INDEX OF EXHIBITS


 Ex. A – Judgment
 Ex. B – Judgement of Sentence / Commitment to Jail
 Ex. C – Arraignment Transcript
 Ex. D – Meeting Audio
 Ex. E – Police Report
 Ex. F – PPO Petition & Supporting Docs
 Ex. G – Order Granting Ex Parte PPO
 Ex. H – Noe PPO Hrg Transcript
 Ex. I – Notice of Hearing
 Ex. J – PPO Hrg Transcript Covers
 Ex. K – Conlin Ruling
 Ex. L – Register of Actions, Michigan Court of Appeals
 Ex. M – Black’s Law Dictionary, 10th ed. 2015
 Ex. N – Whittaker v. Geyer
 Ex. O – Underhill v. Royer
 Ex. P – Noe Retirement Article
 Ex. Q – Goode v Muhammad
 Ex. R – McCarthy v Sosnick
